Citation Nr: 0603831	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse

ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military from December 1968 to July 
1976.  

By way of history, the veteran was granted service connection 
for right ear hearing loss, rated as 0 percent disabling, in 
a January 1980 RO decision.  The veteran's claim initially 
came before the Board on appeal from June and July 1996 
rating decisions, which denied an increased rating for right 
ear hearing loss.  In September 1997, the veteran testified 
at a travel board hearing.  In February 1998, the Board 
remanded the case to the RO for further evidentiary 
development that was accomplished and the case was returned 
to the Board.  In November 1998, the Board denied an 
increased (compensable) rating for right ear hearing loss.

This matter is now before the Board of Veterans'Appeals 
(Board) on appeal from an October 2000 rating decision, that 
in pertinent part, denied the veteran an increased 
(compensable) evaluation for his service-connected right ear 
hearing loss.    A Notice of Disagreement was received in 
November 2000.  A statement of the case was issued in March 
2002.  In an April 2002 statement from the veteran's 
representative, he provided additional argument as to the 
severity of the veteran's hearing loss, which was accepted by 
the RO as a substantive appeal on the issue.  
In August 2002, the veteran and his former spouse, 
accompanied by the veteran's representative, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The transcripts of the hearing are of record.  In 
February 2003, the Board initiated additional development, 
however, in November 2003, the Board remanded the case to the 
RO for additional development.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003) (invalidated, in part, the Board's development 
authority).  The case has since been returned to the Board 
and is now ready for appellate review on this issue.

During the course of this appeal, in March 2005 rating 
decision, the Appeals Management Center (AMC), in Bay Pines, 
Florida, established service connection for bilateral hearing 
loss, and continued the 0 percent evaluation.  Thus, the 
issue on appeal has been recharacterized as entitlement to an 
increased (compensable) rating for bilateral hearing loss.  
In this same decision, the AMC granted service connection for 
tinnitus, currently 10 percent disabling.  As the veteran has 
not filed an appeal with respect to this issue, it is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).   

The Board observes there is a separate matter pending before 
the Board.  In April 2003, the veteran filed a motion for 
reconsideration of a March 2003 Board decision that denied a 
higher initial evaluation in excess of 30 percent for PTSD 
and denied an effective date earlier than May 28, 1999 for 
establishing service connection and eligibility for 
compensation for PTSD.  In a June 2003 letter, a Deputy Vice 
Chairman of the Board decided to vacate the March 2003 Board 
decision insofar as it had denied an increased evaluation for 
PTSD.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.904, 20.1000, 20.1001 (2004).  The letter also stated that 
the March 2003 Board decision insofar as it denied an 
increased evaluation for PTSD would be replaced by another 
decision of the Board.  38 C.F.R. §§ 19.11, 20.1001(c)(2) 
(2004).  Also, the motion for reconsideration of the earlier 
effective date issue was denied, as the BVA decision did not 
contain obvious error as to that issue.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.
 
2.  The veteran's bilateral hearing loss disability is 
manifested by level I hearing loss in the right ear and level 
III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002). Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003). The VCAA 
and the implementing regulations are applicable to the 
present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above.  He was furnished a 
September 1996 and an April 2002 statement of the case which 
provided the ratings criteria for hearing loss and a March 
2005 supplemental statement of the case.  He was furnished a 
VCAA letter in April 2003 and April 2004.  The veteran also 
testified at a videoconference hearing before the undersigned 
in August 2002.  The AMC undertook all indicated development 
to obtain evidence to substantiate the veteran's claim before 
adjudicating it in March 2005.  The veteran has been afforded 
several VA examinations of his hearing loss disability.  All 
identified records have been associated with the file.  The 
veteran and his representative have submitted several 
statements.  Therefore, the Board is satisfied that VA has 
complied with the requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

Moreover, under these circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
could aid the veteran in substantiating his claim, 
particularly in light of the fact that disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The Board will proceed 
with the veteran's appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

At a July 1998 VA audiological examination, the veteran 
reported that his hearing had become worse for both ears 
since the last evaluation in March 1996.   He stated that 
without his hearing aids he had difficulty understanding 
speech in all situations.  With hearing aids, he still had 
difficulty in group situations and in noise.  He also 
reported longstanding bilateral periodic tinnitus that 
occurred on occasion; he was unsure of the onset.  
Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
30
80
95
53.75
LEFT
10
60
85
90
61.25

The veteran's speech discrimination score on the Maryland CNC 
word list was 88 percent in the right ear and 80 percent in 
the left ear.  The examiner noted that the veteran has 
binaural hearing aids.  The examiner's summary was that pure-
tone thresholds indicated normal hearing through 1.5 hertz, 
sloping to a severe high-frequency hearing loss bilaterally.  
The examiner reported comparing the current evaluation to the 
March 1996 evaluation and noted no significant changes in 
hearing sensitivity or discrimination ability.  
In a November 1998 Board decision, entitlement to an 
increased (compensable) evaluation for right ear hearing loss 
was denied.

In May 2000, the veteran filed a new claim for an increased 
(compensable rating) for right ear hearing loss.  The Board 
notes that in a July 2000 deferred rating decision, the RO 
indicated that it had accepted the veteran's statement from a 
May 2000 substantive appeal for another issue, as raising a 
new claim for an increased (compensable) rating for right ear 
hearing loss.

In an October 2000 rating decision, the RO continued the 0 
percent rating for right ear hearing loss, noting that the 
veteran did not report for a VA examination.  

At a November 2000 VA examination, the veteran's chief 
complaint was hearing loss and occasional tinnitus.  His 
situation of greatest difficulty was noted as understanding 
speech.  Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
30
80
100
55
LEFT
10
55
90
90
61.25

The veteran's speech discrimination score on the Maryland CNC 
word list was 94 percent in the right ear and 88 percent in 
the left ear.  The examiner noted that tinnitus was not 
present.  The diagnosis was bilateral sensorineural hearing 
loss above 1500 hertz that was mild to profound in the right 
ear and moderate to profound in the left ear.  

In a September 2001 rating decision, the RO continued the 0 
percent rating for right ear hearing loss.  

In an April 2002 letter, the veteran's representative wrote 
that the veteran contended that his service-connected hearing 
loss was severe enough to warrant compensation.  The 
representative restated findings from a November 2000 VA 
examination already of record and stated to waive the 60 day 
period and to forward the claims file to the Board as soon as 
possible.

In August 2002, the veteran and his former spouse testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  The veteran testified that his hearing had gotten 
worse due to the fact that he could not hear a telephone 
ring. When he was watching television sometimes it would be 
too loud, sometimes it would be too low and when in a large 
room with a lot of noise, it was hard for him to understand 
what someone might be saying to him.  The representative 
pointed out that the veteran had an answering machine because 
often times the veteran could not hear the phone ring.  The 
representative stated that the veteran's former wife told him 
he had two alarm clocks so he could get up when he had to be 
somewhere, one almost right next to where the veteran slept.  
The veteran confirmed this statement as correct and that in 
the past he just used one.  The veteran testified that the VA 
gave him hearing aids the first time they evaluated him for 
hearing loss and that he wore hearing aids in both ears.  The 
veteran confirmed that he had not had any examinations or 
treatment by a private physician in the last two years.  The 
veteran's representative asserted that it had been almost two 
years since the last examination and requested to have the 
veteran checked out again to see if it indeed had gotten any 
worse.  

In a March 2003 Board decision on several unrelated claims, 
the Board advised that it had undertaken additional 
development on the issue of an increased rating for right ear 
hearing loss pursuant to the provisions of 38 C.F.R. § 19.9 
(a)(2) (2002).  

In a May 2003 letter, the veteran reiterated prior 
assertions.  He stated that he had to get a waiver on his 
hearing loss to enlist in the Army Reserves and he felt that 
by getting a waiver to serve in the reserves his hearing loss 
is more than 0 percent disabling.  He submitted duplicate 
copies of his service medical records.

In a November 2003 Board decision, the Board remanded the 
case for additional development to be conducted by the RO in 
accordance with the United States Court of Appeals for the 
Federal Circuit's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).
  
In April 2004, the Appeals Management Center advised the 
veteran that they, rather than the veteran's local RO, would 
be developing additional evidence.
 
A May 2004 VA audiological examination report reflects that 
the veteran's chief complaint was hearing loss and tinnitus.  
He stated that his situation of greatest difficulty was 
understanding speech.  The examiner noted that the veteran 
said he had periodic tinnitus that lasts a few minutes, six 
to seven times a month.  Audiometric testing revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
30
85
100
55
LEFT
10
55
85
90
60

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss above 1500 
hertz that was mild to profound in the right ear and moderate 
to profound in the left ear.  The examiner indicated that the 
longstanding tinnitus, which the veteran felt he had since 
the 1970's, was at least as likely as not initiated by 
military.  The examiner opined that the hearing loss in the 
left ear was also at least as likely as not caused by 
military noise.   

In a June 2004 letter, the veteran reiterated prior 
assertions and in support of his claim he submitted a June 
2003 Social Security Administration (SSA) decision which 
reflected that a hearing was held before an Administrative 
Law Judge at the request of the claimant who was dissatisfied 
with previous determinations that found him not disabled.  In 
this decision, the SSA awarded him disability benefits from 
December 31, 2001, through December 31, 2005, pursuant to 
Social Security Regulations. 
 
In a March 2005 rating decision, the AMC in Bay Pines, 
Florida, granted service connection for bilateral hearing 
loss and the 0 percent evaluation was continued.  In the same 
decision, the AMC appeared to have inferred from the May 2004 
VA examination report a claim for service connection for 
tinnitus, which was granted and assigned a 10 percent 
disability rating.  In March 2005, the veteran was issued an 
SSOC.  In a March 2005 letter, the veteran stated he was not 
satisfied with the decision regarding his appeal and he 
waived the 60 day waiting period so his case could be 
forwarded immediately to the Board for a decision.

In April 2005 and June 2005 letters, the veteran's 
representative indicated that the issue on appeal was 
entitlement to a compensable evaluation for bilateral hearing 
loss.  He stated that further argument was unwarranted at 
this juncture and requested that the Board's deliberations be 
referred to the evidentiary record and provisions of 
38 C.F.R. § 4.85.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which assigns ratings based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  The veteran's entire history 
is considered when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  With regard to the veteran's request for an 
increased scheduler evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

If there is a question as to which of two evaluations should 
apply, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a),(d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Under new rating criteria, which became effective on June 10, 
1999, there is an alternative method of rating hearing loss 
in defined instances of exceptional patterns of hearing loss.  
See 38 C.F.R. § 4.86 (2004).  When the puretone thresholds at 
the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) are 55 decibels or more, or when the pure tone 
thresholds are 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86 (2004).  However, 
the Board finds that the veteran's bilateral hearing loss 
disability does not comport with either of these exceptional 
patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the pure 
tone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85 (2004), represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the pure tone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85 (2004), to determine the 
veteran's disability rating.

In considering the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss disability, the 
Board notes that application of the regulation to the 
findings on the May 2004 VA audiometric evaluation results in 
a numeric designation of I for the right ear and III for the 
left.  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Based on the competent evidence 
of record, the Board concludes that a higher evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the schedular criteria.  In sum, the record 
demonstrates that the schedular rating assigned is correct.

The Board carefully considered the entirety of the record, 
including the SSA's decision to grant disability benefits.  
The Board notes, however, that it is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  The Board has determined that this claim 
may be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The veteran's claim for an increased 
rating has been denied because the most recent VA examination 
from May 2004 does not establish that he is currently more 
than 0 percent disabled due to his service-connected 
bilateral hearing loss.  Therefore, medical evidence used by 
SSA to make its determination in June 2003 would not 
contribute to a clearer picture of the veteran's current 
level of disability.  

Finally, in evaluating this claim, the Board notes that there 
has been no evidence that the veteran's bilateral hearing 
loss alone has caused an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).
 
The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  The veteran's statements 
describing the symptoms of his bilateral hearing loss 
disability are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.  Moreover, 
as discussed in detail above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
Here, such mechanical application of the rating schedule 
results in no more than a 0 percent evaluation under the 
criteria of DC 6100.  Consequently, an increased rating for 
the veteran's bilateral hearing loss may not be granted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


